

NEW MILLENNIUM PR COMMUNICATIONS
124 W. 79th Street, Ste. 2C
New York, New York 10024
PUBLIC RELATIONS /MEDIA SERVICES CONTRACT

 
Monday, January 31, 2011
Alexander L. Weis, PhD
Chairman, CEO & President
OncoVista Innovative Therapies, Inc.
14785 Omicron Drive, Suite 104
San Antonio, Texas 78245-3222


Dear Alex:


We are delighted to submit this contract for public relations/media services
to OncoVista Innovative Therapies, Inc. (“OncoVista”).


This letter when signed by you confirms retaining New Millennium PR. Com., Inc.
(“New Millennium”) as media relations counsel for a 3 month period beginning,
Tuesday February 1, 2011.  The monthly fee for our public relations/media
services for the period stated above will be $4,000.00 per month along with 8,
333 five-year warrants per month to purchase shares of common stock at the
current market price at the time of signing of this contract.
  
Going forward, the monthly cash fee is due on or before the 15th day of each
month, beginning March 15, 2011.


The purpose of this agreement is to act as media counsel and to publicize
OncoVista in appropriate media. Included as part of our agreed upon fee is
writing of press releases as part of an outreach program and shareholder letters
as well as  building and maintaining  media email distribution lists.


In addition to the fee, you agree to reimburse New Millennium for out-of-pocket
expenses, including but not limited to such items as copying, Internet research,
media meetings expenses, telephone, messenger service, transportation and
travel, mail and overnight mail, office services and supplies, publications and
subscriptions, clipping services and associated costs.  We will send a monthly
accounting of such costs and you agree to reimburse New Millennium in the amount
of such charges upon receipt of our invoice.  Expenses will not exceed $500 per
month without your express written permission.


Additionally, all outside production services, including but not limited to
printing, offsetting of materials, photo-stats, large-scale mailings,
photography, art work,  videos, press parties and special events on your behalf,
will be re-billed at the end of each calendar month and are payable upon
receipt. 


No single outside production or vendor expense item of more than $500 will be
undertaken without your advance written approval. New Millennium agrees to hold
confidential all non-public information we receive from you.  You agree to
indemnify and hold harmless New Millennium from and against all losses, claims,
damages, expenses or liabilities that we may incur based on information,
representations, reports or data you furnish us, to the extent that such
material is furnished, prepared, approved by you and used by us.


We expect you to be responsive to our invoices and pay us promptly.  Should you
have any question about any item in our out-of-pocket invoices, you must notify
us within thirty [30] days of receipt of said invoices and agree to pay all
non-disputed or questioned items immediately.
 
 
 

--------------------------------------------------------------------------------

 

This Agreement shall be construed in accordance with the laws of the State of
New York applicable to agreements made and wholly to be performed in such State.
The Agreement may not be amended or modified except in writing and shall be
governed and construed in accordance with the laws of the State of New York
without regard to the principles of the conflicts of law.


The term of this agreement is for the period beginning February 15, 2011 through
May 15, 2011.


Unless either of us notifies the other in writing by registered mail or email
ten-days (10) before this agreement expires, the contract will be renewed
automatically for an additional 3 month period at $4,000 per month plus an
additional 8, 333 five-year warrants per month to purchase shares of common
stock at the then current market price.  Upon termination of this agreement,
provided that there is no outstanding indebtedness then owing by Client to New
Millennium PR, New Millennium PR shall, at Client’s request and expense
transfer, assign and make available to Client all property and materials in its
possession or control belonging to Client.


As policy, we do require new clients to wire the first month’s fee with the
return of the signed contract, or at the latest on the date the contract begins.
The signed contract can be faxed to us at 212-724-8509.  Please see the
following wiring instructions below:


Bank Name: HSBC Bank USA
555 Madison Avenue, New York, NY 10022
Acct# 012006564
Bank Routing # 021001088
Beneficiary:  New Millennium PR. Com., Inc.
124 West 79th Street, Suite 2C


Please sign two copies of this agreement and return one.  You have our assurance
of our very best efforts on your behalf.


Sincerely,
[sig6.jpg]
Richard Stern, President
New Millennium PR. Com., Inc.


[sig7.jpg]
 
Alexander L. Weis, PhD, Chairman, CEO  & President
 
OncoVista Innovative Therapies, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 